Exhibit 10.1

 

March 6, 2017

 

MR Argent Advisor LLC
900 3rd Avenue, 11th Floor 

New York, New York 10022
Attn: Paul C. Hilal

 

Ladies and Gentlemen:

 

CSX Corporation (the “Company”), on the one hand, and MR Argent Advisor LLC
(“Mantle Ridge”), on behalf of itself and its affiliated funds (such funds,
together with Mantle Ridge, collectively, the “Mantle Ridge Group”), on the
other hand, have mutually agreed to the terms contained in this letter agreement
(this “Letter Agreement”). For purposes of this Letter Agreement, we refer to
each of the Company and the Mantle Ridge Group as a “Party” and, collectively,
as the “Parties.”

 

1.            Board Matters.

 

(a)       As of the date of this Letter Agreement, the Board of Directors of the
Company (the “Board”) has taken the following actions:

 

(i)       the Board has received and accepted the resignation from the Board of
Michael Ward;

 

(ii)       the Board has duly adopted a resolution, effective as of the date
hereof, to increase the size of the Board to sixteen directors;

 

(iii)       the Board has duly appointed Paul C. Hilal, E. Hunter Harrison,
Dennis H. Reilley, Linda H. Riefler, and John J. Zillmer (the “New Directors”)
as directors of the Company with terms expiring at the Company’s next annual
meeting of shareholders (including any adjournments or postponements thereof,
the “2017 Annual Meeting”) to fill the vacancies resulting from the foregoing
resignation of Mr. Ward and the increase in the size of the Board;

 

(iv)       the Board has duly amended and restated the Bylaws of the Company
(the “Bylaws”) so that they now read in full as set forth in Exhibit A; and

 

(v)       the Board has duly appointed Edward J. Kelly, III as Chairman of the
Board and Mr. Hilal as Vice Chairman of the Board and the Company agrees to
maintain such positions until the conclusion of the 2018 annual meeting of the
Company’s shareholders (including any adjournments or postponements thereof, the
“2018 Annual Meeting”).

 

 

 

(b)       The Company agrees to promptly amend the Company’s Corporate
Governance Guidelines (the “Corporate Governance Guidelines”) to reflect the
separation of the roles of Chief Executive Officer and Chairman of the Board,
the existence of a non-executive Chairman of the Board and the addition of the
role of Vice Chairman of the Board.

 

(c)       At all times prior to the date of the 2017 Annual Meeting, the size of
the Board will be not more than sixteen directors. Effective at the 2017 Annual
Meeting and until the 2018 Annual Meeting, the size of the Board will be not
more than thirteen directors.

 

(d)       The Company agrees that the slate of nominees recommended by the Board
in the Company’s proxy statement and on its proxy card relating to the 2017
Annual Meeting shall consist of the New Directors and Donna M. Alvarado, John B.
Breaux, Pamela L. Carter, Steven T. Halverson, Edward J. Kelly, III, John D.
McPherson, David M. Moffett and J. Steven Whisler, and that the slate of
nominees recommended by the Board in the Company’s proxy statement and on its
proxy card relating to the 2018 Annual Meeting will include the New Directors
and Donna M. Alvarado, John B. Breaux, Pamela L. Carter, Steven T. Halverson,
Edward J. Kelly, III, John D. McPherson, David M. Moffett and J. Steven Whisler,
subject in each case to such nominees (i) promptly providing to the Company all
information that the Company is entitled to receive from all directors regarding
each of them and is required to be or is customarily disclosed for directors,
candidates for directors, and their affiliates and representatives in a proxy
statement filed pursuant to the proxy rules of the Securities and Exchange
Commission (the “SEC”) or any other filings under applicable law or stock
exchange rules or listing standards, including consents to be named in the
Company’s proxy statement and to serve as a director of the Company if elected,
information in connection with assessing eligibility, independence and other
criteria applicable to directors or satisfying compliance and legal obligations
and (ii) executing all documents required to be executed by directors nominated
for election, such documents to be in substantially the same form as documents
executed and provided by directors in connection with the prior year’s annual
meeting of shareholders and provided by the Company to Mantle Ridge prior to the
date hereof, subject to Section 4 (such conditions, the “Director Nomination
Conditions”). Subject to the Director Nomination Conditions, the Company shall
use its reasonable best efforts to cause the election of the New Directors at
the 2017 Annual Meeting and the 2018 Annual Meeting (including listing such
persons in the proxy statement and proxy card prepared, filed and delivered in
connection with such meeting and advocating that the Company’s shareholders vote
in favor of the election of such individuals along with all other Company
nominees (and otherwise supporting each of them for election in a manner no less
rigorous and favorable than the manner in which the Company supports its other
nominees)). Except as set forth in Section 4, the Mantle Ridge Group
acknowledges that the policies, procedures, processes, codes, rules, standards
and guidelines applicable to other directors of the Company, including the
Corporate Governance Guidelines, Code of Ethics and Insider Trading Policy, (as
may be amended from time to time, collectively, “Company Policies”) will be
applicable to the New Directors as well during their respective terms of
service. The Company represents and warrants that all Company Policies currently
in effect are publicly available on the Company’s website or have been provided
to the Mantle Ridge Group. Except as required by applicable law or stock
exchange rules or listing standards, the Company will not alter or adopt any
Company Policies or amend its Bylaws in a manner that would materially interfere
with the purpose of this Letter Agreement.

 

-2-

 



 

(e)       The Company agrees that the Company’s proxy statement and proxy card
relating to the 2017 Annual Meeting (i) shall include the proposal and related
disclosure set forth on Exhibit B (the “Proposal”) and (ii) shall not include
any statement inconsistent with disclosure set forth on Exhibit B. The Company
further agrees that the Mantle Ridge Group will have the opportunity to review
the Company’s proxy statement and proxy card and any additional solicitation
materials relating to the 2017 Annual Meeting in advance of filing or first use
and that the Company will consider in good faith any comments provided by the
Mantle Ridge Group. Although the Company does not plan to solicit shareholders
on the advisory vote for the Proposal (and will make no solicitation
inconsistent with the disclosure set forth on Exhibit B in connection with the
2017 Annual Meeting), the Company will provide information in connection with
the Mantle Ridge Group’s efforts to do so upon reasonable request from the
Mantle Ridge Group. The Company further agrees that within 15 days following the
2017 Annual Meeting it will make a determination on the Reimbursement (as
defined in Exhibit B) and (A) whether to pay $55,000,000 to Mantle Ridge (such
payment to be made without deduction or withholding for any taxes and paid in a
lump sum within five days of such determination if the determination is to make
such payment) and (B) whether to pay Mr. Harrison $29,000,000 and assume the tax
indemnities set forth in Sections 4(c) and 14(b) of the Consulting Agreement
entered into between Mr. Harrison and Mantle Ridge, effective January 18, 2017
(and the Company will agree with Mr. Harrison in writing to pay Mr. Harrison
such $29,000,000 in a lump sum on or before March 15, 2018 and assume such tax
indemnity within five days of such determination if the determination is to make
such payment and assume such indemnity).

 

(f)       Immediately following the 2017 Annual Meeting, the leadership and
composition of committees of the Board shall be as set forth on Exhibit C, and
the Company shall maintain such committee leadership and composition until at
least the conclusion of the 2018 Annual Meeting. Each director will have access
to all Board committee materials and be entitled to attend any and all Board
committee meetings at his or her discretion.

 

(g)       If prior to the Termination Date, any of the New Directors is unable
to serve or to continue to serve as a member of the Board, the Mantle Ridge
Group shall be entitled to have another individual appointed to the Board (a
“Successor Director”) who (i) is reasonably acceptable to the Governance
Committee, acting in good faith, (ii) meets all director independence and other
standards of The Nasdaq Stock Market LLC or any successor thereto and the SEC,
to serve as a director of the Company in place of such New Director, (iii) is
not an advisory board member, partner (other than solely a limited partner),
director, officer or employee of the Mantle Ridge Group (other than if filling a
vacancy resulting from Mr. Hilal ceasing to serve on the Board) and (iv) has met
the Director Nomination Conditions (with it being understood that (A) the
appointment of any individual satisfying the criteria set forth above shall not
be unreasonably denied and (B) if a proposed replacement is not appointed to the
Board, the Mantle Ridge Group shall be entitled to continue proposing
replacements for consideration by the Board) and all references to such New
Director, for purposes of this Letter Agreement, shall be deemed references to
such Successor Director.

 

-3-

 





(h)       If at any time prior to the 2017 Annual Meeting the Mantle Ridge
Group’s beneficial ownership of shares of the Company’s common stock, par value
$1.00 per share (“Common Stock”), is less than 2.0% (the “Minimum Ownership
Requirement”) of the outstanding Common Stock (other than as a result of an
issuance of shares by the Company or similar transaction that increases the
number of outstanding shares of Common Stock), the Mantle Ridge Group shall (i)
promptly notify the Company that the Mantle Ridge Group ceases to satisfy the
Minimum Ownership Requirement and (ii) cause Mr. Hilal to tender his resignation
from the Board, any committee thereof and any other position at the Company or
any of its subsidiaries. Upon the request of the Company, the Mantle Ridge Group
will apprise the Company of its beneficial ownership with respect to the
Company’s securities.

 

(i)       The Company shall hold the 2017 Annual Meeting as promptly as
reasonably practicable but in no event later than June 15, 2017, and shall
cooperate with Mantle Ridge in setting a record date with a view to setting a
record date, consistent with applicable law and regulation, that seeks to
provide shareholders ample time for consideration while also minimizing the
number of “empty” shares (i.e., shares that are transferred following the record
date and therefore unlikely to be voted). Through the 2017 Annual Meeting, each
member of the Mantle Ridge Group will i) cause, in the case of all shares of
Common Stock owned of record, such shares and ii) cause the record owner, in the
case of all shares of Common Stock beneficially owned but not owned of record,
in each case directly or indirectly, by any member of the Mantle Ridge Group and
any of its or their affiliates and associates (such terms are defined for
purposes of this Letter Agreement as they are defined in Rule 12b-2 promulgated
by the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (collectively, the “Mantle Ridge Affiliates”), as of the record date for
the 2017 Annual Meeting to cause such shares, (x) to be present for quorum
purposes and (y) to be voted in favor of all nominees of the Company in its
proxy statement for the 2017 Annual Meeting for election to the Board that are
nominated in accordance with and as required by this Letter Agreement. Except as
required by applicable law, the Company shall not call or hold any interim
special meeting of stockholders prior to the 2017 Annual Meeting.

 

(j)       The Company agrees to select five or, to the extent necessary, more of
the sets of dates set forth on Exhibit D as the dates of the meetings of the
Board in 2017. The Company will seek to minimize conflicts of the Board members
in setting the other meetings of the Board through December 31, 2019.

 

-4-

 

2.       Chief Executive Officer. As of the date of this Letter Agreement, the
Board (a) has received and accepted, effective upon the execution of this Letter
Agreement, the resignation of Mr. Ward as Chief Executive Officer of the Company
and (b) has duly appointed Mr. Harrison as Chief Executive Officer of the
Company. Mr. Ward shall assume the title of consultant and retire from the
Company as of May 31, 2017.

 

3.       Registration Rights. Promptly following the execution of this Letter
Agreement (but in no event later than thirty days following the date hereof),
the Company and the Mantle Ridge Group shall enter into a registration rights
agreement granting to the Mantle Ridge Group customary and reasonable
registration rights with respect to shares of Common Stock beneficially owned by
the Mantle Ridge Group, which shall include customary and reasonable limitations
on such registration rights.

 

4.       Company Policies. The Company acknowledges and agrees that none of the
confidentiality provisions contained in the Company Policies or any other
provision contained in any other document, agreement or policy of the Company
shall be deemed to restrict Mr. Hilal from sharing any “confidential
information” (as such term is defined in the Corporate Governance Guidelines,
and such information and any notes, analyses, reports, models, compilations,
studies, interpretations, documents, records or extracts thereof containing or
based upon such information, in whole or in part, “Company Information”) with
any of the Mantle Ridge Group’s employees or advisors who need to know such
Company Information for the purpose of assisting the Mantle Ridge Group in
evaluating and monitoring its investment in the Company, and Mr. Hilal is hereby
expressly permitted to share Company Information only with such employees and
advisors; provided, that, such employees or advisors agree to maintain the
confidentiality of Company Information to the same extent as required by Mr.
Hilal as a director of the Company or are otherwise bound (by fiduciary or other
professional duty) to maintain the confidentiality of Company Information;
provided, further, that if such employees or advisors fail to maintain the
confidentiality of Company Information, Mantle Ridge shall be responsible for
any non-compliance by such employees or advisors. The Mantle Ridge Group shall
maintain the confidentiality of the Company Information to the same extent as
required by Mr. Hilal as a director of the Company and shall only use, and shall
cause its employees and advisors to only use, Company Information for purposes
of the Mantle Ridge Group’s investment in the Company. To the same extent as
required by Mr. Hilal as a director of the Company, Mantle Ridge will, promptly
following the Company’s written request, return to the Company or destroy, at
the Company’s option, all hard copies of Company Information and use
commercially reasonable efforts to permanently erase or delete all electronic
copies of the Company Information in the Mantle Ridge Group’s or any of its
employees’ or advisors’ possession or control (and, upon the request of the
Company, the Mantle Ridge Group shall promptly certify to the Company that such
Company Information has been erased or deleted, as the case may be); provided,
however, that neither the Mantle Ridge Group nor any of its employees or
advisors shall be required to destroy any computer records or files containing
any Company Information that have been created pursuant to automatic electronic
archiving and back-up procedures in the ordinary course of business where it
would be unduly burdensome to do so or would be contrary to applicable law or
applicable rules or regulations of any national securities exchange. The Company
further acknowledges and agrees that, except for restrictions prohibiting
insider trading and, subject to the preceding sentence, confidentiality, none of
the restrictions contained in the Company Policies applicable to Mr. Hilal (as
director) shall be deemed to apply to the Mantle Ridge Group. Notwithstanding
anything to the contrary set forth in this Letter Agreement, nothing herein
shall restrict or limit the ability of the Mantle Ridge Group from engaging in a
proxy contest, it being agreed that the Mantle Ridge Group and its
representatives shall be entitled to disclose that portion of (and only such
portion of) Company Information required to be disclosed by applicable law in
order to engage in such a proxy contest.

 

-5-

 





5.       Certain Actions. The Board and each director of the Board (including
each New Director) will not utilize committees of the Board for the purpose of
discriminating against any director of the Board in order to limit any of their
participation in substantive deliberations of the Board.

 

6.       Non-Disparagement. (a) The Mantle Ridge Group agrees that it will not,
and will cause its controlled affiliates, managing members, advisory board
members, partners (other than partners who are solely limited partners),
directors, officers and employees not to, and will direct its agents and
representatives in their capacity as such not to, make, or cause to be made, any
statement or announcement (including social media or in any written
communication to the Company or in any document or report filed with or
furnished to the SEC or through the press, media, analysts or other persons)
that constitutes an ad hominem attack on, or disparages, the Company, its
officers, directors, advisory board members, or employees or any person who has
served as an officer, director or employee of the Company on or following the
date hereof in any public communication or in any communication that would
reasonably be expected to enter the public domain and (b) the Company agrees
that it will not, and will cause its controlled affiliates, directors, officers
and employees (but only to the extent acting at the direction of a Company
director or officer) not to, and will direct its agents and representatives in
their capacity as such not to, make, or cause to be made, any statement or
announcement (including social media or in any written communication to any
member of the Mantle Ridge Group or in any document or report filed with or
furnished to the SEC or through the press, media, analysts or other persons)
that constitutes an ad hominem attack on, or disparages, any member of the
Mantle Ridge Group, their respective officers, directors, advisory board
members, partners or employees, or any person who has served as an officer,
director, advisory board member, partner or employee of any member of the Mantle
Ridge Group on or following the date hereof in any public communication or in
any communication that would reasonably be expected to enter the public domain.
The foregoing shall not prevent (i) the making of any factual statement in the
event that either Party or any of its representatives are required to make that
statement by applicable subpoena, legal process, other legal requirement or the
rules of any securities exchange to which it is subject or (ii) a response by a
Party to any statement made by the other Party or any of its controlled
affiliates, managing members, directors, officers, partners (other than partners
who are solely limited partners), employees, agents or representatives which is
in violation of this Section 6. For the avoidance of doubt, nothing in this
Section 6 shall be deemed to restrict either Party from making any true
statement relating to the other Party in connection with the solicitation of
proxies from the Company’s shareholders at any annual or special meeting of
stockholders following the 2017 Annual Meeting.

 

7.       Press Release. The Parties agree that the Company will issue the press
release attached to this Letter Agreement as Exhibit E promptly following the
execution and delivery of this Letter Agreement by the Parties. On the date of
the announcement of this Letter Agreement, the Parties agree not to (i) issue a
press release in connection with this Letter Agreement or the actions
contemplated hereby (other than the press release in Exhibit E) or (ii) make any
other public statement, disclosure or announcement with respect to this Letter
Agreement or the actions contemplated hereby, other than, in each case of (i)
and (ii), as mutually agreed to by the Company and Mantle Ridge.





 

-6-

 



8.       Power and Authority of the Company. The Company represents and warrants
to the Mantle Ridge Group that (a) the Company has the corporate power and
authority to execute and deliver this Letter Agreement and to bind it hereto,
(b) this Letter Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms, and (c) the execution, delivery and performance of this Letter
Agreement by the Company does not and will not violate or conflict with (i) any
law, rule, regulation, order, judgment or decree applicable to the Company, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both could constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which the Company is a party or by which it is
bound.

 

9.       Power and Authority of the Mantle Ridge Group. Each member of the
Mantle Ridge Group represents and warrants to the Company that (a) Mantle Ridge,
as the authorized signatory of such member of the Mantle Ridge Group, has the
power and authority to execute and deliver this Letter Agreement and to bind
such member of the Mantle Ridge Group hereto, (b) this Letter Agreement has been
duly authorized, executed and delivered by such member of the Mantle Ridge
Group, constitutes a valid and binding obligation of such member of the Mantle
Ridge Group, and is enforceable against each such member of the Mantle Ridge
Group in accordance with its terms, (c) the execution of this Letter Agreement
by such member of the Mantle Ridge Group does not and will not violate or
conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to such member of the Mantle Ridge Group, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could constitute such a breach, violation or default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which such member is a party or by which it is bound and (d) the
Mantle Ridge Group beneficially owns in the aggregate approximately 44,352,702
shares of Common Stock and has additional economic exposure to 570,600 shares of
Common Stock under certain cash settled total return swaps. Other than as set
forth in this Letter Agreement, the Mantle Ridge Group does not have any
economic exposure to or voting power with respect to the Company.

 

10.       Termination. Each Party’s obligations under this Letter Agreement will
extend until, and terminate upon the conclusion of, the 2018 Annual Meeting
(such date, the “Termination Date”); provided, that (x) Section 4 shall continue
in full force and effect until the date that is 12 months after the date Mr.
Hilal ceases to serve as a director of the Company and (y) the Mantle Ridge
Group’s rights under Section ‎1(g) and the Company’s obligation to include Mr.
Hilal on its proxy card relating to the 2017 Annual Meeting shall each cease
upon the earlier of the Termination Date and the date that the Mantle Ridge
Group ceases to satisfy the Minimum Ownership Requirement.

 

-7-

 





11.       Fiduciary Duties; New Directors.

 

(a)       Nothing in this Letter Agreement will be deemed to require the
violation of the fiduciary duties of any director of the Company under Virginia
law in the director’s capacity as such.

 

(b)       Mantle Ridge acknowledges that the New Directors shall have all of the
rights and obligations, including fiduciary duties to the Company and its
shareholders, of a director under applicable law and the Company’s
organizational documents while such New Directors are serving on the Board.

 

12.       Trading in Company Securities. Each member of the Mantle Ridge Group
acknowledges that it, and its employees and advisors, may have access to
information concerning the Company constituting material non-public information
under applicable federal and state securities laws, and each member of the
Mantle Ridge Group agrees that neither it nor any of its employees or advisors
shall trade or engage in any derivative or other transaction on the basis of
such information in violation of such laws.

 

13.       Counterparts. This Letter Agreement may be executed in two or more
counterparts, each of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to the other Party (including by means of electronic delivery or
facsimile).

 

14.       Specific Performance. Each Party acknowledges and agrees that
irreparable injury to the other Party would occur in the event that any of the
provisions of this Letter Agreement were not performed in accordance with their
specific terms or were otherwise breached and that money damages are not an
adequate remedy for such a breach. It is accordingly agreed that each Party may
be entitled to specific enforcement of, and injunctive relief to prevent any
violation of, the terms hereof. Each Party agrees to waive any bonding
requirement under any applicable law in the case any other Party seeks to
enforce the terms by way of equitable relief.

 

15.       APPLICABLE LAW AND JURISDICTION. THIS LETTER AGREEMENT WILL BE
GOVERNED BY, AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO CONFLICTS OF LAWS PRINCIPLES. EACH OF THE PARTIES
IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING BASED ON OR ARISING OUT
OF THIS LETTER AGREEMENT WILL BE BROUGHT EXCLUSIVELY IN THE U.S. DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK (OR, IF SUCH COURT DECLINES TO ACCEPT
JURISDICTION, ANY STATE OR FEDERAL COURT SITTING IN THE CITY OF NEW YORK, NEW
YORK COUNTY). EACH OF THE PARTIES IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY
IN ANY SUCH ACTION OR PROCEEDING. EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS
TO THE PERSONAL JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY WAIVES ANY
ARGUMENT THAT SUCH COURTS ARE AN INCONVENIENT OR IMPROPER FORUM. EACH PARTY
CONSENTS TO SERVICE OF PROCESS BY A REPUTABLE OVERNIGHT DELIVERY SERVICE,
SIGNATURE REQUESTED, TO THE ADDRESS OF SUCH PARTY’S PRINCIPAL PLACE OF BUSINESS
OR AS OTHERWISE PROVIDED BY APPLICABLE LAW.

 

-8-

 





16.       Notice. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be in writing and shall be deemed validly given, made or served, (a) if
given by telecopy, when such telecopy is transmitted to the telecopy number set
forth below, and the appropriate confirmation is received or (b) if given by any
other means, when actually received during normal business hours at the address
specified in this Section:

 

If to the Company:

CSX Corporation
500 Water Street, 15th Floor



Jacksonville, FL 32202
Attention: Ellen M. Fitzsimmons, Executive Vice President of Law and Public
Affairs,

   General Counsel and Corporate Secretary 

Facsimile: (904) 359-1216

 

With a copy to (which shall not constitute notice):

Davis Polk & Wardwell LLP 

450 Lexington Avenue 

New York, NY 10017 

Attention: George R. Bason, Jr. and Marc O. Williams 

Facsimile: (212) 701-5340; (212) 701-5843

 

If to Mantle Ridge: 


MR Argent Advisor LLC
c/o Mantle Ridge, LP
900 Third Avenue, 11th Floor
New York, NY 10022 

Attention: Paul C. Hilal 

Facsimile: (646) 762-8541

 

-9-

 

With a copy to (which shall not constitute notice):

 

Cadwalader, Wickersham & Taft LLP 

One World Financial Center 

New York, New York 10281 

Attention: Richard M. Brand; William P. Mills 

Facsimile: (212) 504-6666

 

 

17.       Entire Agreement; Amendment. This Letter Agreement, including exhibits
and schedules attached to this Letter Agreement, contains the entire
understanding of the Parties with respect to the subject matter hereof. This
Letter Agreement may be amended only by an agreement in writing executed by the
Parties, and no waiver of compliance with any provision or condition of this
Letter Agreement and no consent provided for in this Letter Agreement shall be
effective unless evidenced by a written instrument executed by the Party against
whom such waiver or consent is to be effective. No failure or delay by a Party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.

 

18.       Severability. If at any time subsequent to the date hereof, any
provision of this Letter Agreement shall be held by any court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall be of no
force and effect, but the illegality or unenforceability of such provision shall
have no effect upon the legality or enforceability of any other provision of
this Letter Agreement.

 

19.       No Third Party Beneficiaries; Assignment. This Letter Agreement is
solely for the benefit of the Parties and is not binding upon or enforceable by
any other persons. No Party may assign its rights or delegate its obligations
under this Letter Agreement, whether by operation of law or otherwise, and any
assignment in contravention hereof shall be null and void. Nothing in this
Letter Agreement, whether express or implied, is intended to or shall confer any
rights, benefits or remedies under or by reason of this Letter Agreement on any
persons other than the Parties, nor is anything in this Letter Agreement
intended to relieve or discharge the obligation or liability of any third
persons to any party.

 



 

-10-

 

20.       Interpretation and Construction. When a reference is made in this
Letter Agreement to a Section, such reference shall be to a Section of this
Letter Agreement, unless otherwise indicated. The headings contained in this
Letter Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Letter Agreement. Whenever the words
“include,” “includes” and “including” are used in this Letter Agreement, they
shall be deemed to be followed by the words “without limitation.” The words
“hereof, “herein” and “hereunder” and words of similar import when used in this
Letter Agreement shall refer to this Letter Agreement as a whole and not to any
particular provision of this Letter Agreement. The word “will” shall be
construed to have the same meaning as the word “shall.” The words “dates hereof”
will refer to the date of this Letter Agreement. The word “or” is not exclusive.
The definitions contained in this Letter Agreement are applicable to the
singular as well as the plural forms of such terms. Any agreement, instrument,
law, rule or statute defined or referred to herein means, unless otherwise
indicated, such agreement, instrument, law, rule or statute as from time to time
amended, modified or supplemented. For purposes of this Letter Agreement the
terms “person” or “persons” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability or unlimited
liability company, joint venture, estate, trust, association, organization or
other entity of any kind or nature. Each of the Parties acknowledges that it has
been represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Letter Agreement, and that it has executed the
same with the advice of said independent counsel. Each Party cooperated and
participated in the drafting and preparation of this Letter Agreement and the
documents referred to herein, and any and all drafts relating thereto exchanged
among the Parties shall be deemed the work product of all of the Parties and may
not be construed against any Party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Letter Agreement against any Party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the Parties, and any controversy over interpretations of this Letter
Agreement shall be decided without regards to events of drafting or preparation.

 

[Signature Page Follows]

 

-11-

 

If the terms of this Letter Agreement are in accordance with your understanding,
please sign below and this Letter Agreement will constitute a binding agreement
among us.

 

 

  CSX CORPORATION               By:   /s/ Ellen M. Fitzsimmons   Name:    Ellen
M. Fitzsimmons   Title:  

Executive Vice President of Law and Public Affairs, General Counsel and
Corporate Secretary

 

Acknowledged and agreed to as of the date
first written above:

 

MR ARGENT ADVISOR LLC, on behalf of itself and its affiliated funds

 

By: Mantle Ridge LP, its managing member

 

By: Mantle Ridge GP LLC, its managing member

 

By: PCH MR Advisor Holdings LLC, its managing member

 

 

By:___/s/ Paul C. Hilal____________________



Name: Paul C. Hilal
Title: Sole Member

 

 

 



 

[Signature Page to Letter Agreement]

 

